PER CURIAM.
Petitioner seeks a writ of mandamus compelling the Honorable Lawrence L. Korda, Circuit Judge for the Seventeenth Judicial Circuit in and for Broward County to comply with this court’s opinion and mandate issued in Case No. 87-1877 on April 8, 1988. We grant petitioner’s petition for writ of mandamus and direct the Honorable Lawrence L. Korda to proceed with resentencing of petitioner, Harrel F. Braddy, within thirty days pursuant to the opinion issued by this court in Case No. 87-1877.
MANDAMUS GRANTED.
DELL, WALDEN and STONE, JJ„ concur.